In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1997V
                                         UNPUBLISHED


    GRETCHEN ZUFALL,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: July 13, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On December 28, 2018, Gretchen Zufall filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she sustained left shoulder injuries related to the
influenza (flu) vaccination (SIRVA) she received on September 26, 2016. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On July 10, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent concluded that Petitioner’s claim meets the Vaccine
Injury Table (Table) criteria for SIRVA Id. at 4. Specifically, Respondent determined

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
that “[P]etitioner had no history of pain, inflammation or dysfunction of the affected
shoulder prior to intramuscular vaccine administration that would explain the alleged
signs, symptoms, examination findings, and/or diagnostic studies occurring after
vaccine injection; she suffered the onset of pain within forty-eight hours of vaccine
administration; her pain and reduced range of motion were limited to the shoulder in
which the intramuscular vaccine was administered; and there is no other condition or
abnormality present that would explain petitioner’s symptoms.” Id. Respondent further
agrees that “the records show that the case was timely filed, that the vaccine was
received in the United States, and that petitioner satisfies the statutory severity
requirement by suffering the residual effects or complications of her injury for more than
six months after vaccine administration . . . .” and “that no civil action or proceedings
have been pursued in connection with the vaccine-related injury.” Id. Respondent also
noted that the scope of damages to be awarded is limited to Petitioner’s SIRVA of her
left shoulder and its related sequela only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2